September 17, 2013 Via EDGAR and Facsimile United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-4631 Attention: John Cash Accounting Branch Chief Re: ENGlobal Corporation Form 10-K for the Fiscal Year Ended December 29, 2012 Filed April 15, 2013 Form 10-K/A for the Fiscal Year Ended December 29, 2012 Filed April 29, 2013 Form 10-Q for the Period Ended June 29, 2013 Filed August 9, 2013 Form 8-K Filed April 15, 2013 File No. 1-14217 Dear Mr. Cash: This letter is a request for additional time to respond to the comment letter dated September 4, 2013 (the “Comment Letter”) from the Staff of the Securities and Exchange Commission related to the above referenced filings. The Company has made progress in preparing its response, however, based on a review of its internal resources, the Company concluded that it will require additional time to consider and respond fully to the Staff’s comments and prepare its response.Therefore, I respectfully advise that the Company expects to submit its response to the Staff’s comments by September 25, 2013.We will endeavor to submit the response earlier if feasible. If you have any questions with respect to the foregoing, please contact me at (281) 878-4584. Sincerely, /s/ Mark A. Hess Mark A. Hess Chief Financial Officer
